PER CURIAM.
Rose Worley-White seeks to appeal the magistrate judge’s order* denying relief on her petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2002). We have reviewed the record and the magistrate judge’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the magistrate judge. Worley-White v. Angelone, No. CA-01-175 (E.D.Va. Mar. 12, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 The parties consented to the exercise of jurisdiction by the magistrate judge in accordance with 28 U.S.C.A. § 636(c)(1) (West 1993 & Supp.2002).